Phillips, J. Appellant was found guilty in a prosecution for bastardy, and brings the record to this court by appeal. The evidence of the prosecutrix shows his guilt. The paternity of the child is not denied, but the defense relied on is the execution of a release. The execution of that release, and that the same was explained to the prosecutrix, is shown. The effect of that release is sought to be avoided by reason of the fact that the signature thereto was procured by fraud and misrepresentation and by duress. The evidence shows that James Richardson, a brother-in-law of appellant, visited the prosecutrix and represented to her that appellant had left the State and gone to Minnesota; that his family were to follow him, and he would never return, and that she would never get anything by the prosecution; this was untrue. He further said he would pay her '§50 if she would execute a release. To that proposition she desired that her attorneys who had been employed in the bastardy prosecution might be consulted, and requested Richardson to see them. It is not shown that he endeavored to see her attorneys; but it appears he employed an attorney to write a release and get her signature to the same. The evidence shows the attorney who was thus employed wrote the release and presented the same to the prosecutrix; represented to her that he was not employed by the appellant and was her friend, and would advise her right. He further’represented that if she did not sign the release the father would kidnap her child. To these representations she replied she would do whatever that attorney said was best, and he said sign it. The attorney does not deny these statements of the prosecuting witness, and on cross-examination states he made the representations of friendship to produce her confidence, but further insists he advised her correctly. The prosecutrix further testifies that she relied on the advice of that attorney as a friend, on his representations, and her-fears were so excited that she believed her child, soon to be born, would be kidnaped; that she signed the release without understanding it, and that it was signed by the advice of that attorney. There was such fraud and misrepresentation in procuring her signature to the release as to avoid it. The jury were correctly instructed, and had the evidence before them. They found the release was procured.by fraud, misrepresentation and duress, and found the appellant guilty. The verdict was right, and the judgment is affirmed. Judgment affirmed.